Citation Nr: 1435554	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-48 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to April 1959.  He died in November 2012.  The appellant is his surviving spouse.

These matters are on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned in August 2012.  A transcript is of record.

In a November 2012 Decision, the Board reopened the Veteran's hearing loss claim for a de novo review on the merits, and granted service connection for bilateral hearing loss as well as for tinnitus.  

Unbeknownst to the Board, the Veteran died in November 2012, a few days prior to the issuance of the November 2012 decision.  In December 2012, the Board was notified of the Veteran's death.  In response to that notification, in March 2013 the Board vacated the November 2012 Decision.  In February 2014, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was last finally denied by an unappealed rating decision by the RO in November 1993. 

2.  The additional evidence received since the November 1993 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's bilateral hearing loss and tinnitus are related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The November 1993 RO decision that last denied service connection for bilateral defective hearing is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received to reopen the claim of service connection for bilateral defective hearing.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board is granting the appellant's petition, based upon substitution, to reopen the Veteran's claim for service connection for bilateral hearing loss and granting the underlying claim on the merits as well as the claim for service connection for tinnitus.  Such constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

II. New and Material Evidence

In November 1993, the RO denied service connection for bilateral defective hearing, on the basis that the Veteran did not submit any competent medical evidence relating any claimed hearing loss to his active service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the November 1993 rating decision, newly-received evidence includes two letters from a private audiologist dated in April 2010 and July 2010 within which she opined that the Veteran's hearing loss and tinnitus were at least as likely as not related to his noise exposure in service.  These medical opinions are new and material in that they raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III. Service Connection

Prior to his death, the Veteran contended that his current hearing loss and tinnitus were due to exposure to acoustic trauma in the performance of his duties as a gunners mate on .50 caliber machine guns and from standing steering watch aboard the U.S. Thomaston during service.  As the Veteran's service personnel records include a job classification record which showed that he was assigned a primary (military occupation) code of gunners mate in April 1959, the Board finds that it would have been consistent with the circumstances of his service to have been exposed to acoustic trauma.  See 38 U.S.C.A. § 1154.  As such, the Board will concede that he had noise exposure in service.  The evidence of record also documents that the Veteran had a bilateral hearing loss disability as defined by VA, as well as a diagnosis of tinnitus, prior to his death.  See 38 C.F.R. § 3.385.

As noted above, the evidence additionally contains April 2010 and July 2010 private medical opinions relating the Veteran's hearing loss and tinnitus to service.  Thus, in light of the favorable private medical opinions, and lay evidence of record, and resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for the Veteran's bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





      [CONTINUED ON NEXT PAGE]
ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received, to this extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


